Name: Commission Regulation (EC) NoÃ 1417/2006 of 26 September 2006 amending Regulation (EC) NoÃ 1898/2005 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  economic policy;  trade policy
 Date Published: nan

 27.9.2006 EN Official Journal of the European Union L 267/34 COMMISSION REGULATION (EC) No 1417/2006 of 26 September 2006 amending Regulation (EC) No 1898/2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Articles 10, 15 and 40 thereof, Whereas: (1) In view of the decrease in the aid amounts for using butter, concentrated butter and cream in pastry products, ice cream and other foodstuff and for concentrated butter for direct consumption, the level of the tendering securities and the level of reduction of the aid, respectively the forfeiture of the processing security for exceeding the time limit for processing, should be adapted. (2) In the light of the experience gained, certain provisions of Commission Regulation (EC) No 1898/2005 (2) should be clarified. (3) Regulation (EC) No 1898/2005 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1898/2005 is amended as follows: 1. In point (b) of the first subparagraph of Article 6(1), the introductory terms are replaced by the following: (b) by using, at the establishment where incorporation into the final products is effected, a minimum of five tonnes per month or period of 30 days, or 45 tonnes per 12-month period of butter-equivalent or the same quantities in intermediate products: 2. Article 13 is amended as follows: (a) in paragraph 1, point (c) is replaced by the following: (c) they are capable of processing or incorporating at least five tonnes of butter per month or period of 30 days, or 45 tonnes per 12-month period, or the equivalent in concentrated butter or cream, or, where applicable, intermediate products;; (b) in paragraph 2, the second subparagraph is replaced by the following: At the request of the establishment concerned, Member States may waive the obligation provided for in point (b) of the first subparagraph if the establishment possesses premises ensuring proper separation and identification of any stocks of the butterfats in question.. 3. In Article 27, paragraph 3 is replaced by the following: 3. The tendering security shall be: (a) EUR 61 per tonne for concentrated butter; (b) EUR 50 per tonne for intervention butter, butter and intermediate products referred to in Article 4(1)(b)(ii); (c) EUR 22 per tonne for cream. 4. In Article 28, paragraph 4 is deleted. 5. In Article 35, paragraph 2 is replaced by the following: 2. Except in cases of force majeure, where the period laid down in Article 11 is exceeded, where the incorporation procedure used is that provided for in Article 6(1)(b), the amount of the aid shall be reduced by 15 %, and thereafter by 2 % of the remaining amount for each day. 6. In Article 45(1), the second subparagraph is replaced by the following: The control measures provided for in Article 2 of Regulation (EEC) No 3002/92 shall also apply to the products referred to in Article 5 of this Regulation from the beginning of the tracing operations referred to in Article 8 of this Regulation, or, in the case of concentrated butter to which no tracers have been added, from the date of manufacture or, in the case of milkfat, from the date of production, or, in the case of butter to which no tracers have been added and which is incorporated into intermediate products, from the date of incorporation and until incorporation into the final products. 7. In Article 53(2), the amount EUR 100 is replaced by the amount EUR 61. 8. In Article 58, paragraph 2 is replaced by the following: 2. Where a T5 control copy must be used as proof of taking-over by the retail trade and has not been returned to the agency holding the security within 12 months following the month of the deadline for the submission of tenders referred to in Article 49(3), owing to circumstances beyond the control of the interested party, that party may lodge a reasoned application with the competent authorities before the expiry of the 15-month time limit referred to in the first subparagraph of paragraph 1 of this Article for equivalence of treatment, together with supporting documents, which must include the transport document and a document proving that the concentrated butter has been taken over by the retail trade. 9. In Article 62, paragraph 2 is replaced by the following: 2. Except in cases of force majeure, where the period referred to in paragraph 1 is exceeded, the amount of the aid shall be reduced by 15 %, and thereafter by 2 % of the remaining amount for each day. 10. In Article 63(2), point (f) is replaced by the following: (f) they undertake to forward their manufacturing programme for each manufacturing batch, in accordance with the arrangements decided on by the Member State concerned, to the body responsible for the checks referred to in Article 67. 11. Annexes VIII, XIII and XV are amended in accordance with the Annex to this Regulation, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 1(3), (4), (5), (7) and (9) shall apply to tendering procedures for which the final date for submission of the tenders falls after 1 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 1226/2006 (OJ L 222, 15.8.2006, p. 3). ANNEX The Annexes to Regulation (EC) No 1898/2005 are amended as follows: (1) In Annex VIII, footnote 1 is replaced by the following: (1) Quantity of milkfat referred to in Article 5(2) used for the manufacture of:  concentrated butter to which no tracers have been added: formula A: _ tonnes; formula B: _ tonnes  concentrated butter to which tracers have been added: formula A: _ tonnes; formula B: _ tonnes. (2) Annex XIII is amended as follows: (a) in section A, point (d) is replaced by the following: (d) on dispatch of cream to which tracers have been added for incorporation into final products:  box 104 of the T5 control copy:  in Spanish: Nata con adiciÃ ³n de marcadores destinada a su incorporaciÃ ³n a los productos finales contemplados en el artÃ ­culo 4 del Reglamento (CE) no 1898/2005  in Czech: Smetana s pÃ Ã ­davkem stopovacÃ ­ch lÃ ¡tek urÃ enÃ ¡ k pÃ imÃ ­chÃ ¡nÃ ­ do koneÃ nÃ ½ch produktÃ ¯ uvedenÃ ½ch v Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1898/2005  in Danish: FlÃ ¸de tilsat rÃ ¸bestoffer, bestemt til iblanding i fÃ ¦rdigvarer som omhandlet i artikel 4 i forordning (EF) nr. 1898/2005  in German: Gekennzeichneter Rahm zur Beimischung zu Enderzeugnissen gemÃ ¤Ã  Artikel 4 der Verordnung (EG) Nr. 1898/2005  in Estonian: MÃ ¤rgistusainetega koor, mis on ette nÃ ¤htud kasutamiseks mÃ ¤Ã ¤ruse (EÃ ) nr 1898/2005 artiklis 4 osutatud lÃ µpptootes  in Greek: Ã Ã Ã ­Ã ¼Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  Ã ¹Ã Ã ½Ã ¿Ã ¸Ã µÃ Ã ·Ã ¼Ã ­Ã ½Ã ·, ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ±Ã Ã Ã ¸Ã µÃ ¯ Ã Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1898/2005  in English: Cream to which tracers have been added for incorporation into the final products referred to in Article 4 of Regulation (EC) No 1898/2005  in French: CrÃ ¨me tracÃ ©e destinÃ ©e Ã Ã ªtre incorporÃ ©e dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CE) no 1898/2005  in Italian: Crema contenente rivelatori destinata ad essere incorporata nei prodotti finali di cui all'articolo 4 del regolamento (CE) n. 1898/2005  in Latvian: KrÃ jums ar pievienotiem marÃ ·ieriem, paredzÃ ts iestrÃ dei Regulas (EK) Nr. 1898/2005 4. pantÃ  minÃ tos galaproduktos  in Lithuanian: GrietinÃ lÃ , Ã ¯ kuriÃ Ã ¯dÃ ta atsekamÃ ³jÃ ³ medÃ ¾iagÃ ³, skirta dÃ ti Ã ¯ galutinius produktus, nurodytus Reglamento (EB) Nr. 1898/2005 4 straipsnyje  in Hungarian: TejszÃ ­n, amelyhez jelÃ ¶lÃ anyagokat adtak az 1898/2005/EK rendelet 4. cikkÃ ©ben emlÃ ­tett vÃ ©gtermÃ ©kekbe valÃ ³ bedolgozÃ ¡sra  in Maltese: Krema li Ã ¡iet miÃ ¼juda bi traÃ Ã anti gÃ §all- inkorporazzjoni fil-prodotti finali msemmija fl-Artikolu 4 tar- Regolament (KE) Nru 1898/2005  in Dutch: Room waarin verklikstoffen zijn toegevoegd, bestemd voor bijmenging in de in artikel 4 van Verordening (EG) nr. 1898/2005 bedoelde eindproducten  in Polish: Ã mietana, do ktÃ ³rej dodano znaczniki, przeznaczona do wÃ Ã czenia do jednego z produktÃ ³w koÃ cowych, o ktÃ ³rych mowa w artykule 4 rozporzÃ dzenia (WE) nr 1898/2005  in Portuguese: Nata marcada destinada a ser incorporada nos produtos finais referidos no artigo 4.o do Regulamento (CE) n.o 1898/2005  in Slovak: Smotana, do ktorej boli pridanÃ © znaÃ kovacie lÃ ¡tky, na vmieÃ ¡avanie do koneÃ nÃ ½ch produktov podla Ã lÃ ¡nku 4 nariadenia (ES) Ã . 1898/2005  in Slovene: Smetana z dodanimi sledljivimi snovmi za dodajanje h konÃ nim proizvodom iz Ã lena 4 Uredbe (ES) Ã ¡t. 1898/2005  in Finnish: Merkitty kerma, joka on tarkoitettu kÃ ¤ytettÃ ¤vÃ ¤ksi asetuksen (EY) N:o 1898/2005 4 artiklassa tarkoitettuihin lopputuotteisiin  in Swedish: GrÃ ¤dde med tillsats av spÃ ¥rÃ ¤mnen avsedd att blandas i de slutprodukter som avses i artikel 4 i fÃ ¶rordning (EG) nr 1898/2005  box 106 of the T5 control copy: 1. final date for incorporation into final products; 2. indication of intended use (formula B). (b) in the second indent of section C, point 2 is deleted. (3) Annex XV is amended as follows: (a) in point 1, the fourth indent is replaced by the following:  in German: Butterschmalz/Butterfett  Verordnung (EG) Nr. 1898/2005 Kapitel III (b) in point 3, the fourth indent is replaced by the following:  in German: Verpacktes Butterschmalz/Butterfett zum unmittelbaren Verbrauch in der Gemeinschaft (vom Einzelhandel zu Ã ¼bernehmen).